                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 IN RE:                                           )
                                                  )       Case No.: 14-02295-TOM
          Vicky Cutts Wesley                      )
                                                  )       Chapter 7
                 Debtor,                          )

       MOTION SEEKING SANCTIONS FOR VIOLATION OF THE DISCHARGE
                             INJUNCTION

          COMES NOW the Debtor, Vicky Cutts Wesley (“Ms. Wesley” or “Debtor”), through

 counsel, in the above-styled bankruptcy case, and moves this Honorable Court to award

 sanctions against SN Servicing Corporation (“SN Servicing”) for its willful violations of Section

 524 of the United States Bankruptcy Code, 11 U.S.C. § 101, et seq as described below. In

 support of this motion, the Debtor states as follows:

 1.       On or about May 2, 2006, Ms. Wesley purchased real estate located at 2348 22nd Street

          West (the “Property”) in Birmingham, Alabama. In conjunction with the purchase, a

          mortgage lien was taken against the property by Bayrock Mortgage Corporation (the

          “Mortgage”). Both ownership and servicing of the Mortgage were transferred on multiple

          occasions but as of June 10, 2014, the Mortgage was being serviced by Acqura Loan

          Services.

 2.       The above-styled bankruptcy case was filed in good faith in the Northern District of

          Alabama, Southern Division, on June 10, 2014, for the purpose of receiving relief under

          Chapter 7 of the United States Bankruptcy Code. Consequently, an order of relief was

          entered in the above-styled case on the same day.

 3.       Acqura Loan Services was scheduled as a secured creditor as servicer of the mortgage on

          Ms. Wesley’s Property in the bankruptcy case. A copy of Schedule D listing Acqura




Case 14-02295-TOM7          Doc 22    Filed 10/12/18 Entered 10/12/18 13:40:28          Desc Main
                                     Document     Page 1 of 11
      Loan Services as a creditor is attached to this motion and incorporated herein by

      reference as Exhibit “A”. There is no record of any communications sent by this Court to

      Acqura Loan Services providing notice of the Debtor’s bankruptcy filing being returned

      for an insufficient or incorrect address or for any other reason.

 4.   A discharge was entered in the Debtor’s bankruptcy case by this Honorable Court on

      September 8, 2014.

 5.   Following Ms. Wesley’s bankruptcy, servicing of the Mortgage was assigned on at least

      two additional occasions. It is believed and alleged that SN Servicing is currently

      servicing the Mortgage.

 6.   On or about July 3, 2018, SN Servicing sent Ms. Wesley two letters. The first was titled

      “Notice of Assignment, Sale, or Transfer of Servicing Rights” and identified SN

      Servicing as a “debt collector”. The second letter requested proof of insurance on the

      property and again identified SN Servicing as a “debt collector”. See attached Exhibits

      “B” and “C”. The letters were not sent to the Property address but to Ms. Wesley’s

      current mailing address. Both letters identify SN Servicing as a “debt collector” and

      Exhibit “B” states that “the right to COLLECT PAYMENTS from you, has been

      assigned, sold or transferred … to SN Servicing Corporation…” (Emphasis Added).

 7.   On or about July 10, 2018, SN Servicing sent Ms. Wesley a third letter. The letter stated

      “As of the date of this letter, our records indicate the total amount of your debt is

      $60,234.92. Because of interest, late charges that may vary from day to day, the amount

      due on the day you pay may be greater…” See attached Exhibit “D”.

 8.   On or about August 16, 2018, SN Servicing sent Ms. Wesley yet another letter. The letter

      stated “I am writing on behalf of SN Servicing Corporation, who is the servicing agent




Case 14-02295-TOM7       Doc 22    Filed 10/12/18 Entered 10/12/18 13:40:28          Desc Main
                                  Document     Page 2 of 11
       for Home Opportunity LLC. The Note identified in the above referenced account number

       is owned by Home Opportunity LLC and SN Servicing Corporation is attempting to

       collect this debt on its behalf. This letter is being sent to encourage you to contact the

       servicer because your payment is now past due and we have additional information about

       loss mitigation options…” See attached Exhibit “E”.

 9.    The actions of SN Servicing in repeatedly in repeatedly attempting to collect a debt

       discharged in bankruptcy constitute gross violations of the Discharge Injunction entered

       by this Court and as set forth in 11 U.S.C. Section 542. The letters have kept Ms. Wesley

       from enjoying the fresh start to which she is entitled, caused her to suffer from anxiety

       and have required her to spend additional time and resources to defend herself.

 10.   As a result of the above acts, the Debtor asks this Court to impose sanctions against SN

       Servicing for the Debtor’s actual damages, punitive damages and legal fees in an amount to

       be determined by the Court under Section 105 of Title 11.


         WHEREFORE, PREMISES CONSIDERED, the Debtor having set forth her claim for
 relief against SN Servicing respectfully prays of the Court as follows:

       A.     That the Debtor have and recover against SN Servicing a sum to be determined by
              the Court in the form of actual damages;
       B.     That the Debtor have and recover against SN Servicing a sum to be determined by
              the Court in the form of punitive damages;
       C.     That the Debtor have and recover against SN Servicing all reasonable legal fees
              and expenses incurred by her attorney;
       D.     That the underlying debt be forever canceled and discharged; and
       E.     That the Debtor have such other and further relief as the Court may deem just and
              proper.

       Respectfully submitted this the 12th day of October, 2018.




Case 14-02295-TOM7       Doc 22    Filed 10/12/18 Entered 10/12/18 13:40:28              Desc Main
                                  Document     Page 3 of 11
                                                   /s/ Bradford W. Botes
                                                   Bradford W. Botes, Attorney for Debtor
                                                   Bond, Botes, Reese & Shinn, P.C.
                                                   15 Southlake Lane, Suite 140
                                                   Birmingham, Alabama 35244
                                                   Telephone: (205) 802-2200
                                                   Facsimile: (205) 870-3698
                                                   Email: bbotes@bondnbotes.com



                                CERTIFICATE OF SERVICE

        I hereby certify that I have served a copy of the above and foregoing pleading upon the
 following by depositing a copy of the same in the United States mail, properly addressed and
 adequate postage thereon this the 12th day of October, 2018.

 SN Servicing Corporation                        SN Servicing Corporation
 323 5th Street                                  3050 Westfork Drive
 Eureka, CA 95501                                Baton Rouge, LA 70816

 SN Servicing Corporation
 c/o Corporation Service Company, Inc.
 641 South Lawrence Street
 Montgomery, AL 36104


                                                   /s/ Bradford W. Botes
                                                   Bradford W. Botes




Case 14-02295-TOM7       Doc 22    Filed 10/12/18 Entered 10/12/18 13:40:28          Desc Main
                                  Document     Page 4 of 11
                                                                 Exhibit “A”
 B6D (Official Form 6D) (12/07)


           }
           e
           b
           c
           k
           u
           1
           r
           {
           S
           d
           h
           C
           l
           a
           i
           m
           s
           D
           -
           t
           o
           H
           n
           g




   In re         Vicky Cutts Wesley                                                                                            Case No.
                                                                                                                  ,
                                                                                                  Debtor

                                    SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS

       State the name, mailing address, including zip code, and last four digits of any account number of all entities holding claims secured by property of the debtor as of
 the date of filing of the petition. The complete account number of any account the debtor has with the creditor is useful to the trustee and the creditor and may be provided
 if the debtor chooses to do so. List creditors holding all types of secured interests such as judgment liens, garnishments, statutory liens, mortgages, deeds of trust, and
 other security interests.
       List creditors in alphabetical order to the extent practicable. If a minor child is a creditor, the child's initials and the name and address of the child's parent or
 guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m). If all secured
 creditors will not fit on this page, use the continuation sheet provided.
       If any entity other than a spouse in a joint case may be jointly liable on a claim, place an "X" in the column labeled "Codebtor" ,include the entity on the appropriate
 schedule of creditors, and complete Schedule H - Codebtors. If a joint petition is filed, state whether the husband, wife, both of them, or the marital community may be
 liable on each claim by placing an "H", "W", "J", or "C" in the column labeled "Husband, Wife, Joint, or Community".
       If the claim is contingent, place an "X" in the column labeled "Contingent". If the claim is unliquidated, place an "X" in the column labeled "Unliquidated". If the
 claim is disputed, place an "X" in the column labeled "Disputed". (You may need to place an "X" in more than one of these three columns.)
       Total the columns labeled "Amount of Claim Without Deducting Value of Collateral" and "Unsecured Portion, if Any" in the boxes labeled "Total(s)" on the last
 sheet of the completed schedule. Report the total from the column labeled "Amount of Claim" also on the Summary of Schedules and, if the debtor is an individual with
 primarily consumer debts, report the total from the column labeled "Unsecured Portion" on the Statistical Summary of Certain Liabilities and Related Data.
       Check this box if debtor has no creditors holding secured claims to report on this Schedule D.
                                                             C   Husband, Wife, Joint, or Community                        C    U   D     AMOUNT OF
              CREDITOR'S NAME                                O                                                             O    N   I
                                                             D   H         DATE CLAIM WAS INCURRED,                        N    L   S        CLAIM
           AND MAILING ADDRESS                               E                                                             T    I   P       WITHOUT          UNSECURED
            INCLUDING ZIP CODE,                              B   W            NATURE OF LIEN, AND                          I    Q   U                        PORTION, IF
                                                             T   J           DESCRIPTION AND VALUE                         N    U   T
                                                                                                                                           DEDUCTING
           AND ACCOUNT NUMBER                                O                                                             G    I   E       VALUE OF            ANY
             (See instructions above.)
                                                                 C                OF PROPERTY
                                                             R
                                                                                 SUBJECT TO LIEN
                                                                                                                           E    D   D     COLLATERAL
                                                                                                                           N    A
                                                                                                                           T    T
Account No. 3069660506                                               05/2006                                                    E
                                                                                                                                D

Acqura Loan Services                                                 RESIDENTIAL REAL PROPERTY
7880 Bent Branch Dr Ste 150                                          Location: 2348 22nd Street Ensley,
Irving, TX 75063                                                     Birmingham AL 35208
                                                                 -

                                                                        Value $                            36,000.00                         45,408.00              9,408.00
Account No.




                                                                        Value $
Account No.




                                                                        Value $
Account No.




                                                                        Value $
                                                                                                                        Subtotal
 0
_____ continuation sheets attached                                                                                                           45,408.00              9,408.00
                                                                                                               (Total of this page)
                                                                                                                          Total              45,408.00              9,408.00
                                                                                                (Report on Summary of Schedules)


               Case 14-02295-TOM7                            Doc 1
                                                                 Filed 06/10/14 Entered 06/10/14 17:42:08 Desc Best
 Software Copyright (c) 1996-2013 - Best Case, LLC - www.bestcase.com
                                                                                                               Main Case Bankruptcy

                                                                Document     Page 13 of 46
           Case 14-02295-TOM7                             Doc 22 Filed 10/12/18 Entered 10/12/18 13:40:28 Desc Main
                                                                Document      Page 5 of 11
                       Exhibit “B”




Case 14-02295-TOM7   Doc 22    Filed 10/12/18 Entered 10/12/18 13:40:28   Desc Main
                              Document     Page 6 of 11
Case 14-02295-TOM7   Doc 22    Filed 10/12/18 Entered 10/12/18 13:40:28   Desc Main
                              Document     Page 7 of 11
                       Exhibit “C”




Case 14-02295-TOM7   Doc 22    Filed 10/12/18 Entered 10/12/18 13:40:28   Desc Main
                              Document     Page 8 of 11
                       Exhibit “D”




Case 14-02295-TOM7   Doc 22    Filed 10/12/18 Entered 10/12/18 13:40:28   Desc Main
                              Document     Page 9 of 11
                        Exhibit “E”




Case 14-02295-TOM7   Doc 22 Filed 10/12/18 Entered 10/12/18 13:40:28   Desc Main
                           Document    Page 10 of 11
Case 14-02295-TOM7   Doc 22 Filed 10/12/18 Entered 10/12/18 13:40:28   Desc Main
                           Document    Page 11 of 11
